PER CURIAM.
Upon the state’s confession of error, with which we entirely agree, the adjudication of delinquency for burglary, grand theft, and criminal mischief, entered below upon a finding of guilt in a non-jury trial, is reversed and the cause is remanded to the trial court with directions to discharge the respondent J.G. from the cause. As correctly contended by the respondent, the trial court erred in denying the respondent’s motion for an adjudication of non-delinquency because the state’s evidence failed to establish a prima facie case of guilt as to the offenses charged herein. The state proved only that the respondent was observed by police near the scene of the burglarized premises and thereafter fled the police until he was apprehended; plainly, this showing was insufficient to prove the subject offenses. M.F. v. State, 549 So.2d 225 (Fla. 3d DCA 1989); J.W. v. State, 467 So.2d 796 (Fla. 3d DCA 1985); J.L.B. v. State, 396 So.2d 761 (Fla. 3d DCA 1981); R.W.G. v. State, 395 So.2d 1279 (Fla. 2d DCA 1981); D.M. v. State, 394 So.2d 520 (Fla. 3d DCA 1981); J.O. v. State, 384 So.2d 966 (Fla. 3d DCA 1980); see also Jackson v. State, 436 So.2d 1085 (Fla. 3d DCA 1983).
Reversed and remanded.